DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. The applicant has not presented any arguments against the double patenting rejections, and thus they are still considered proper.
Regarding the 102 rejections using Dar, the claims merely require that the plurality of locators are able to be released (“releasably”) from the substrate. Applicant argues that Dar’s locators 286 are “sewn or glued”. Even if so, one could merely remove the stitching or the glue in order to release the locator, if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the 103 rejections using Minogue, without question, Minogue discloses that their device is meant to “accommodate varying girths of torso” (par. [0138]). The Examiner came to a conclusion of obviousness by rationalizing that it would have been obvious to one of ordinary skill before the applicant’s effective filing date to allow the plurality of locators (29 and 30a, b, c) to be releasably connected to the substrate (25), since separating parts that are suggested as being connected involves only routine skill in the art. The motivation for doing so would be to allow the garment to accommodate different sized wearers, and to also provide the wearer with greater customizability of the size and location of the electrodes. The applicant did not address this rationale, merely stating that Minogue does not explicitly disclose the locators as releasable. However, that is not at question. Instead, the Examiner presented rationale as to why making the locators releasable would have been obvious, that is “allow the garment to accommodate different sized wearers, and to also provide the wearer with greater customizability of the size and location of the electrodes.” The applicant is invited to point out why making the locators releasable in order to allow the garment to accommodate different sized wearers, and to also provide the wearer with greater customizability of the size and location of the electrodes would not be obvious.
The rejections are still considered proper. New claim 10 is addressed below. In order to reject new claim 10, a new rejection of claim 1 is also being made
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/109,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are nearly identical to the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dar et al. (US 2012/0330394, hereinafter Dar).
Regarding Claim 1, Dar discloses an electrical stimulation garment (FIG. 27; par. [0066] “surface neuroprosthesis device or orthosis, can be for example, a cast, splint, cuff, wristlet, gauntlet, strap or other garment that can be worn by a patient”) comprising an electrical stimulator (224; FIG. 4; par. [0085] “connection member 224") configured to generate an electrical current (par. [0094] “coupling of the connection member 224 to the orthosis 210 and provide an electrical connection to the orthosis 210 for the electrical stimulation”) sufficient to cause muscle contraction in a body part (par. [0066] “functional electrical stimulation of intact nerves of limbs to trigger a muscle contraction or response”). The garment includes a flexible substrate (210; FIG. 27; par. [0094] “orthosis 210 is a cuff style orthosis that can be used, for example, for functional electrical stimulation treatment of an arm or leg”) having a first, second and third panel (FIG. 26 illustrates a left, central, and right panel of the orthosis 210, left and right panel portions shown in FIG. 27). A plurality of electrical connectors (222; FIG. 27; par. [0086] “electrode carrier 222”) are in electrical communication with the electrical stimulator (FIG. 27; par. [0087] “electrically couple the electrode carrier 222 to the connection member 224") and are releaseably attached to the substrate (FIG. 27; par. [0086] “attachment member 256 can be used to removably couple the electrode carrier 222 to the orthosis at one or more locations”). A plurality of electrodes (230; FIG. 19 and 27; par. [0087] “electrode assembly 230") are releaseably connected to the plurality of electrical connectors (FIG. 19; par. [0092] “coupling member 228 of the electrode assembly 230 is used to releasably couple the electrode assembly 230 to the electrode carrier 222”) and a plurality of locators (286; FIG. 27; par. [0094] “at least one VELCRO attachment portion 286”) are releaseably connected to the substrate to indicate the placement of the plurality of electrical connectors (FIG. 27; par. [0094] "configured to matingly couple to the VELCRO orthosis attachment member 256”). Electrical stimulation is applied to the body part by the electrical stimulator (par. [0094] “coupling of the connection member 224 to the orthosis 210 and provide an electrical connection to the orthosis 210 for the electrical stimulation”) through the placement of the plurality of electrical connectors (222; FIG. 27) in contact with the plurality of electrodes (230; FIG. 27; par. [0095] “electrode assembly 230 is then coupled to the electrode carrier 222... either before or after the electrode carrier 222 is coupled to the orthosis 210... the orthosis 210 can be placed on the user to provide FES treatment to the targeted treatment site”) to a prescribed area of the body part as identified by the plurality of locators (286; FIG. 27).
Regarding Claim 4, Dar discloses the plurality of electrical connectors (222; FIG. 27) each includes a layer of Velcro (256; FIG. 4; par. [0086] “electrode carrier 222 includes... an orthosis attachment member 256... the orthosis attachment member 256 is a VELCRO disc”) for releaseably attaching each of the plurality of electrical connectors to the substrate (FIG. 27; par. [0086] "orthosis attachment member 256 can be used to removably couple the electrode carrier 222 to the orthosis at one or more locations").
Regarding Claim 6, Dar discloses a plurality of lead wires (226; FIG. 27; par. [0085] “an electrical lead or cable 226”) for electrically interconnecting the plurality of electrical connectors with the electrical stimulator (FIG. 27; par. [0087] “electrical lead 226 to electrically couple the electrode carrier 222 to the connection member 224”).
Regarding Claim 9, Dar discloses the plurality of locators (286; FIG. 27) each includes a layer of Velcro (FIG. 27; par. [0094] “VELCRO attachment portion 286”) for releaseably attaching each of the plurality of locators to the substrate (FIG. 27; par. [0094] “orthosis 210 also includes at least one VELCRO attachment portion 286”) to indicate the preferred placement of the plurality of electrical connectors (FIG. 27; par. [0094] “configured to matingly couple to the VELCRO orthosis attachment members 256 of the electrode carrier 222”).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russek (US 4,381,012).
Regarding claims 1 and 10, Russek discloses an electrical stimulation garment as seen in figures 7 and 8. An electrical stimulator 34 is configured to generate an electrical current sufficient to cause muscle contraction in a body part. A flexible substrate with panels 21, 22 and 5 are shown in figure 7. A plurality of electrical connectors 57 are in electrical communication with the electrical stimulator when releasably connected to the substrate (Col. 5, lines 1-25). A plurality of electrodes 50 are attached to the electrical connectors, but are ABLE to be detached/released from the connectors, if so desired by a user (i.e., if enough force were applied) (Col. 5, lines 1-25). A plurality of locators 51-53 are connected to the substrate to indicate placement of the electrical connectors so that electrical stimulation can be applied (Col. 5, lines 1-25). In order for the connector 57 to snap onto the locator 51 as described in (Col. 5, lines 1-25), the connector must have a larger diameter in order to be placed over and snapped onto the locator. Alternatively, the entire back of the electrode 50 in combination with element 57 is considered the “electrical connector” and has a larger diameter than the locator, as seen in the figures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dar.
Regarding Claim 2, Dar, in a first embodiment, discloses the electrical stimulation garment of claim 1 above comprising an electrical stimulator (224; FIG. 4), a flexible substrate (210; FIG. 27), a plurality of electrical connectors (222; FIG. 27), a plurality of electrodes (230; FIG. 27), and a plurality of locators (286; FIG. 27).
Dar, in a first embodiment fails to explicitly disclose that the plurality of electrical connectors each includes a magnet.
However, Dar, in an alternate embodiment, teaches wherein a plurality of electrical connectors (electrode carrier 222) each includes a magnet (the coupling member 228 can include a magnet element (not shown). For example, the magnet element can be disposed adjacent to the snap stud 276 and can be used to help locate and/or align the coupling member 228 to the mating opening of the electrode carrier 266 of the electrode carrier 222. In some embodiments, magnetic coupler can be used in place of the snap-fit coupling member 228. For example, a magnetic coupling member can be disposed on the electrode assembly 230 or the electrode carrier 222 that can be magnetically coupled to a magnetically attracted coupling member (e.g. a metallic member) on the other of the electrode assembly 230 or the electrode carrier 222; par. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to have modified the first embodiment of Dar such that the plurality of electrical connectors each includes a magnet, as taught by Dar in an alternate embodiment, as this couples the two components together within the assembly (par. [0093]). 
Furthermore, it has been held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment.” Applying KSR, the Federal Circuit found that it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Regarding Claim 3, Dar, in a first embodiment, discloses the electrical stimulation garment of claim 2 comprising an electrical stimulator (224; FIG. 4), a flexible substrate (210; FIG. 27)', a plurality of electrical connectors (222; FIG. 27), a plurality of electrodes (230; FIG. 27), and a plurality of locators (286; FIG. 27).
Dar, in a first embodiment fails to explicitly disclose that the plurality of electrodes each includes a magnet.
However, Dar teaches, in an alternate embodiment, teaches wherein a plurality of electrodes (electrode assembly 230) each includes a magnet (the coupling member 228 can include a magnet element (not shown). For example, the magnet element can be disposed adjacent to the snap stud 276 and can be used to help locate and/or align the coupling member 228 to the mating opening of the electrode carrier 266 of the electrode carrier 222. In some embodiments, magnetic coupler can be used in place of the snap-fit coupling member 228. For example, a magnetic coupling member can be disposed on the electrode assembly 230 or the electrode carrier 222 that can be magnetically coupled to a magnetically attracted coupling member (e.g. a metallic member) on the other of the electrode assembly 230 or the electrode carrier 222; par. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to have modified the first embodiment of Dar such that the plurality of electrodes each includes a magnet, as taught by Dar in an alternate embodiment as this couples the two components together within the assembly (par. [0093]).
Furthermore, there is case law for when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment.” Applying KSR, the Federal Circuit found that it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minogue et al. (US 2002/0058972, hereinafter Minogue).
Regarding Claim 1, Minogue discloses an electrical stimulation garment (FIG. 20 shows device being worn around the body; par. [0162] “for stimulating abdominal muscles of a subject") comprising an electrical stimulator (28; FIG. 4; par. [0132] "a signal generator 28") configured to generate an electrical current sufficient to cause muscle contraction in a body part (par. [0129] “for stimulating... muscles of the abdomen of the subject for toning of the muscles”). The device includes a flexible substrate (25; FIG. 28; par. [0162] “belt 25”) having a first, second and third panel (FIG. 4; para. [0139] “belt 25 comprises a pair of outer layers 49 of stretchable textile material, and an inner layer 50 of stretchable foam material which are secured together”) and a plurality of electrical connectors (83; FIG. 29; par. [0162] “female parts 83”) in electrical communication with the electrical stimulator (FIG 28; par. [0162] “provide electrical continuity between the electrodes 26 and 27 and the signal generator 28”) and attached to the substrate (FIG. 28; par. [0162] “female parts 83 are secured to the belt 25”). Furthermore, a plurality of electrodes (26 and 27, with 84; FIG. 29; par. [0162] “male parts 84 are secured to and in electrical engagement with the electrodes 26 and 27”) are releaseably connected to the plurality of electrical connectors (FIG. 29; par. [0163] “female parts 83... is provided... for receiving the male parts 84”) and a plurality of locators (29 and 30a, b, c; FIG. 28; par. [0132] “main and secondary locating marks 29 and 30” and par. [0133] “secondary locating marks 30a, 30b and 30c”) are connected to the substrate (FIG. 28; par. [0132] “provided on an inner side 34 of belt 25”) to indicate the placement of the plurality of electrical connectors (FIG. 28; par. [0162]-[0163] discloses that the locators 29 and 30a, b, c are used to indicate the placement of the electrical connectors (portion 83 of fasteners 81 and 82a, b, c) on the substrate 25). An electrical stimulation is applied to the body part by the electrical stimulator (28; FIG. 4) through the placement of the plurality of electrical connectors (83; FIG. 28) in contact with the plurality of electrodes (26, 27 with 84; FIG. 29) to a prescribed area of the body part as identified by the plurality of locators (29 and 30a, b, c; FIG. 28; par. [0071] describes using the electrical stimulation garment to apply electrical stimulation to specific muscle locations of the abdomen of the wearer and FIG. 28 shows the electrical stimulation garment has specifically located electrodes that correspond to specifically located connectors, which are indicated by the locators, which are placed over the desired abdomen muscles).
Minogue does not specifically disclose that the plurality of electrical connectors are releasably attached to the substrate; however, Minogue does disclose that the connectors 83 “are secured to the belt 25" in par. [0162], and shows that the connectors 83 are located on top of the substrate 25 in FIG. 29. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to allow the plurality of electrical connectors 83 to be releasably attached to the substrate 25, since separating parts that are disclosed as being connected involves only routine skill in the art. The motivation for doing so would be to allow the wearer greater customizability of the placement of the connectors to increase "accurate placement and alignment of the electrodes on the subject” (par. [0097]).
Minogue also does not specifically disclose that the plurality of locators are releasably connected to the substrate; however, Minogue does disclose that the garment (FIG. 20) is meant to “accommodate varying girths of torso” (par. [0138]). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to allow the plurality of locators (29 and 30a, b, c) to be releasably connected to the substrate (25), since separating parts that are suggested as being connected involves only routine skill in the art. The motivation for doing so would be to allow the garment to accommodate different sized wearers, and to also provide the wearer with greater customizability of the size and location of the electrodes.
Regarding Claim 6, Minogue discloses a plurality of lead wires (59, 60; FIG. 6; par. [0162] “main and secondary cables 59, 60”) for electrically interconnecting the plurality of electrical connectors with the electrical stimulator (FIG. 28; par. [0162] "female parts 83 are secured to the belt 25 and provide electrical continuity between the electrodes 26 and 27 and the signal generator 28”).
Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Minogue in view of Niveus Medical Inc. (WO 2010/027874, hereinafter Niveus Medical).
Regarding Claim 4, Minogue discloses the electrical stimulation garment of claim 1 above, but fails to explicitly disclose that the plurality of electrical connectors each includes a layer of Velcro for releasably attaching each of the plurality of electrical connectors to the substrate. However, Minogue does disclose that the electrical connectors 83 “are secured to the belt 25” in par. [0162], and shows that the connectors 83 are located on top of the substrate 25 in FIG. 29.
Furthermore, Niveus Medical teaches a body worn garment (FIG. 5) for neuromuscular electric stimulation to muscle tissue (Abstract), and discloses several well-known fastening equivalents for attachment/detachment means, such as “may velcro onto a layer, may slip into a pocket..., may be magnetically attached, may snap in with a fastener, may hook into place, may be tied into place, or any other fastening technique... can be permanently built into" (par. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to have modified the connection means of Minogue such that the plurality of electrical connectors each includes a layer of Velcro for releasably attaching each of the plurality of electrical connectors to the substrate, since the equivalence of secured connection means and Velcro fasteners is recognized for their use in the fastening art and the selection of any of these known equivalents would be within the level of ordinary skill in the art, as taught by Niveus Medical.
Regarding Claim 5, modified Minogue discloses the electrical stimulation garment of claim 4, but Minogue fails to explicitly disclose that the plurality of electrodes each includes a layer of Velcro for releasably attaching each of the plurality of electrodes to the substrate. However, Minogue does disclose that the electrodes are connected to the electrical connectors using male and female connecting parts (FIG. 29; par. [0162] “stud fastener 81 and 82 comprise a female part 83 and a male part 84”).
Furthermore, Niveus Medical teaches a body worn garment (FIG. 5) for neuromuscular electric stimulation to muscle tissue (Abstract), and discloses several well-known fastening equivalents for attachment/detachment means, such as “may velcro onto a layer, may slip into a pocket..., may be magnetically attached, may snap in with a fastener, may hook into place, may be tied into place, or any other fastening technique... can be permanently built into” (par: [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to have modified the connector means of Minogue such that the plurality of electrodes each includes a layer of Velcro for releasably attaching each of the plurality of electrodes to the substrate, since the equivalence of stud fasteners having male and female parts and Velcro fasteners is recognized for their use in the fastening art and the selection of any of these known equivalents would be within the level of ordinary skill in the art, as taught by Niveus Medical.
Regarding Claim 9, Minogue discloses the electrical stimulation garment of claim 1 above, but fails to explicitly disclose that the plurality of locators each includes a layer of Velcro for releasably attaching each of the plurality of locators to the substrate to indicate the preferred placement of the plurality of electrical connectors. However, Minogue does disclose that the garment (FIG. 20) is meant to “accommodate varying girths of torso” (par. [0138]).
Furthermore, Niveus Medical teaches a body worn garment (FIG. 5) for neuromuscular electric stimulation to muscle tissue (Abstract), and discloses several well-known fastening equivalents for attachment/detachment means, such as “may velcro onto a layer, may slip into a pocket..., may be magnetically attached, may snap in with a fastener, may hook into place, may be tied into place, or any other fastening technique... can be permanently built into" (par. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to have modified the plurality of locators of Minogue such that the plurality of locators (29 and 30a, b, c) each includes a layer of Velcro for releasably attaching each of the plurality of locators to the substrate to indicate the preferred placement of the plurality of electrical connectors, since the equivalence of permanent fastening means and Velcro fasteners is recognized for their use in the fastening art and the selection of any of these known equivalents would be within the level of ordinary skill in the art, as taught by Niveus Medical. The motivation for making such an equivalent substitution would be to allow the garment to provide accurate placement of the plurality of electrical connectors for wearers of varying size and weight.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Minogue in view of Russek (US 4,381,012).
Regarding Claim 7, Minogue discloses the electrical stimulation garment of claim 6 above, but fails to explicitly disclose a plurality of channels for housing the plurality of lead wires.
Russek teaches “a device for continuously secure placement of electrodes against a body of a wearer" (col. 2, lines 15-17) comprising an electrode (14; FIG. 1; col. 3, line 66 “electrode 14”), a substrate (1; FIG. 3; col. 3, lines 9-10 "a belt-like electrode placement device 1 is made of a fabric”) and a plurality of lead wires (8-13; FIG. 3; col. 3, line 59 “electrical wires 8-13”), and further comprising a plurality of channels (23, 24; FIG. 3; col. 4, line 24 “wire locating loops 23, 24") for housing a plurality of lead wires (FIG. 3), which “are provided to guide the wires 8-13” (col. 4, lines 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to have modified the garment of Minogue to further comprise a plurality of channels for housing the plurality of lead wires, as taught by Russek in order to guide the wires.
Regarding Claim 8, modified Minogue discloses the electrical stimulation garment of claim 7, but Minogue fails to explicitly disclose that each of the plurality of channels is defined by an elongated flexible material attached to the substrate.
Russek teaches “a device for continuously secure placement of electrodes against a body of a wearer" (col. 2, lines 15-17) comprising an electrode (14; FIG. 1; col. 3, line 66 “electrode 14”), a substrate (1; FIG. 3; col. 3, lines 9-10 “a belt-like electrode placement device 1 is made of a fabric”) a plurality of lead wires (8-13; FIG. 3; col. 3, line 59 “electrical wires 8-13”), and a plurality of channels (23, 24; FIG. 3; col. 4, line 24 “wire locating loops 23, 24”) for housing the plurality of lead wires (FIG. 3). Russek further teaches that each of the plurality of channels (23, 24; FIG. 3) is defined by an elongated flexible material attached to the substrate (col. 4, line 25 “pieces of fabric stitched to one or the other of fabric layers 21,22”).
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to have modified the garment of Minogue such that each of the plurality of channels is defined by the elongated flexible material attached to the substrate, as taught by Russek “to guide the wires” (col. 4, lines 26-27 of Russek).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792